In re: Isadore Rosen applying for writs of certiorari, prohibition, mandamus and habeas corpus.
Writ granted. Applicant is ordered released from custody and/or bail. In the transcript of the preliminary examination there has been shown no probable cause to charge applicant with violation of R.S. 40:967, 968 and/or 969, or with any lesser included offense. (Art. 296, C.Cr.P.).
SUMMERS, J., is of the opinion the writ should be denied.
SANDERS, C. J., is of the opinion that the ruling of the trial judge should be upheld and the writ refused.